Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 20 are allowable over the prior art since the prior art references, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, in addition to the whole of the claim, of designate, using an public key from an enclave module at first device, the first device as a trusted primary device, the public key transmitted to the system over a first protocol connection; receive, via a second network connection, a login request to a web browser from a second device; determine, using the processor, a unique random identifier associated with the web browser from the second device, a determining based on login information received in the login request; in response to a determining the unique random identifier associated with the web browser from the second device, determine, using the processor, the unique random identifier matches a unique random identifier associated with the first device; in response to a determining that the unique random identifiers match, transmit, via the first network connection, a first confirmation notification to the first device for login access by the second device.
Rathburn (US Pub. No. 2013/0055362A1) is relied upon to teach determining pending browser requests exist (see Figure 8 block 830 and para 0041 – 0045); however, Rathburn does not teach Applicant’s independent claim language.
Avni (US Pub. No. 2013/0205380 A1) is relied upon to teach determine if other pending requests exist for the login request (see Avni para 0060); however, Avni does not teach if the login request is from a first time web browser user; in response to a determining that the login request is not from a first time web browser user, transmit, over the first protocol connection, a first confirmation notification to the first device for login access by the second device.
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached on Mon-Thurs. from M-TH 6am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

/BRIAN F SHAW/Primary Examiner, Art Unit 2491